DETAILED ACTION

This Office Action is in response to Applicant's response to application filed on 23 September 2020. Currently, claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (a system and method).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 recites connecting and applying research needs with a teaching method by being able to receive an input from a researcher comprising a research need and analyze the received research need input, Claim 13 recites obtaining a plurality of teaching method variables comprising an advisor number, a number of students, a number of tasks, and a number of a plurality of different task types wherein the advisor number determines the number of advisors for each of the number of tasks, the number of students determines the number of students for each of the number of tasks, and the number of the plurality of different task types determines the details of each of the number of tasks and obtaining data and information relating to the task of the teaching method; and providing a result output from the teaching method, the result output being at least one of a research data, solution to a problem, conference presentation, research paper, science competition presentation, and computer programming.  The claims are directed to a type of obtaining teaching variables and providing results related to task associated with teaching variables.  The first prong of Step 2A is satisfied because the claims are considered abstract because the claims are certain Dependent claims 3-5, 8-12, 14-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing Dependent claims 2, 6-7 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as the processing, displaying and search interface are well-understood, routine, conventional activity in the field (as evidenced by p. 5 of applicant’s own specification).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1-12  are rejected under 35 U.S.C. 103 as being unpatentable over Glosh et al. (US 2014/0131988 A1) (hereinafter Ghosh) in view of Pollak et al. (US 2006/0106657 A1) (hereinafter Pollak) in view of Tolia (US 2015/0310751 A1).

Claim 1:
Glosh, as shown, discloses the following limitations of claim 1:
A system for connecting and applying research needs (see para [0035]-[0037], see para [0112], showing giving a book review to class or para [0136], showing actual presentation to class of a group project), the system comprising: 
receive an input from a researcher comprising a research need, the research need being stored in a memory along with a plurality of other research needs (see para [0160]-[0170], where the project might be an Athletic Fund-Raiser and the goal of the event is the need and the need for assistants to select picks);
analyze the received research need input, including an included data provided with the research need (see para [0005]-[0010], showing systematic approach to planning with the goal of helping students to understand the "big picture" long term perspective of a project - helps students plan and manage milestones as well as the tasks/activities/time needed to successfully complete them and see para [0128]-
teaching variables comprising: an advisor number, a number of students, a number of tasks, and a number of a plurality of different task types (see para [0128]-[0136], showing identification of group members, tasks, task types such as written and actual presentation and instructor);
wherein the teaching method variables are applied to a teaching method, wherein the advisor number determines the number of advisors for each of the number of tasks, the number of students determines the number of students for each of the number of tasks, and the number of the plurality of different task types determines the details of each of the number of tasks (see para [0128]-[0136], showing assigning of members and tasks and see para [0141]-[0148], showing chairs for subtasks that can be considered equivalent to advisors); and
providing an output with the calculated variables along with the received research need input, the output being useable by a teaching method administrator to apply the teaching method, thereby providing instructions to apply the teaching method for a particular research need (see para [0091]-[0101], identifying application deliverables);
receiving a result output from the teaching method, the result output being supplemental research information related to the research need (see para [0091]-
providing the received result output to the researcher (see para [0091]-[0101], showing review deliverables with parent, teacher, school counselor).
Glosh, however, do not specifically disclose calculate, based on the analyzed research need input, a plurality of teaching method variables.  In analogous art, Pollak discloses the following limitations:
A computerized system comprising: a computer having at least a memory and a processor in communication with each other (see para [0054], "The process 100 of FIG. 1 can be implemented with a system 10 illustrated in FIG. 2. The system 10 includes one or more programmable processors 12 and simulation, system control and implementation software 14 which can be stored in a computer readable medium such as a disk drive."), the computer operable to: 
calculate, based on the analyzed research need input, a plurality of teaching method variables (see para [0048], " prior outputs are processed further to simulate the current system including establishing schedules, defining equipment, instructions, physical facilities and the like to implement the system. A preliminary training curriculum schedule can be established all responsive to local optimization. Measures of the system performance can be established. The number of students trainable per year can be calculated, training time, number of instructors needed to 
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of Pollak with Ghosh because integrating the variables would enable more effective simulation of various types of activities to provide evaluations and improve decision making (see Pollak, para [0002]-[0004]).                 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for estimating costs and characteristics of enterprise training facilities as taught by Pollak in the project planning method of Ghosh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Ghosh shows connecting and applying research needs, it’s not explicit in Ghosh and Pollack that there is connecting and applying research needs with a teaching method with a teaching method.  In analogous art, Tolia discloses the following limitations:
connecting and applying research needs with a teaching method with a teaching method (see para [0012], showing collaborative projects are integrated with a lesson)
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of Tolia with Ghosh and Pollak because applying the research needs 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for generating education content as taught by Tolia in the Ghosh and Pollak combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2-3, 6-7:
Ghosh does not specifically disclose receiving a teaching method feedback input comprising an evaluation of the calculated plurality of teaching method variables.  In analogous art, Pollack discloses the following limitations:
wherein the computer processor is further operable to receive a teaching method feedback input comprising an evaluation of the calculated plurality of teaching method variables, and storing the feedback input in the memory (see para [0090], "an entire specific curriculum with a plethora of course, lesson and student data can be populated all within the generic discrete event simulation model turning it into a runtime specific model. Results can be optimized using optimizer 166. In addition, the database 156 can be updated with feedback from the simulation(s).")
wherein the computer processor is further operable to calculate a second plurality of teaching method variables based on the stored feedback input (see para [0088]-
a computerized display in communication with the processor, and wherein the computer processor is further operable to present, on the computerized display, the output with the calculated variables (see para [0055]-[0060], showing displays presented to a system user via the display/graphical user interface 16 along with processing results)
wherein the display provides a visual representation of a search interface, allowing a user to provide an input to the search interface to cause the computer processor to provide an output of a plurality of variables relating to each of at least two of the plurality of research needs (see para [0048]-[0060], showing displaying and processing of results for multiple project goals and metrics and see para [0088]-[0090], showing results are optimized and updated from simulation   )
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for estimating costs and characteristics of enterprise training facilities as taught by Pollak in the project planning method of Ghosh, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

	Claims 4-5:	
	Further, Ghosh discloses the following limitations:
wherein the number of a plurality of different task types comprises at least one of a research design task, a project development task, a lab research task, a leadership training task, a follow-up support task, and a career development task (see para [0128]-[0136], showing project development tasks and see para [0090]-[0101], showing follow-up tasks and see para [0128]-[0136], showing project development tasks and see para [0141]-[0148], showing chair people for tasks and see para [0048]-[0060], showing science research projects)
wherein the number of a plurality of different task types comprises each of a research design task, a project development task, a lab research task, a leadership training task, a follow-up support task, and a career development task (see para [0128]-[0136], showing project development tasks and see para [0090]-[0101], showing follow-up tasks and see para [0128]-[0136], showing project development 

	Claims 8-10:
	Further, Ghosh discloses the following limitations:
wherein the number of students is one (see para [0048], showing “a student” for the project)
wherein the number of students is less than ten (see para [0128]-[0136], showing the projects may involve more than one person where it would be obvious to one of ordinary skill in the art that less than 10 people is possible and also showing 2 students doing different tasks)
wherein the number of advisors is two (see para [0141]-[0148], showing selecting chair people which shows more than one would have been obvious to one of ordinary skill in the art)
Examiner further notes the specific amount of students or advisors is considered non-functional descriptive language.  Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)).

	Claims 11-12:
	Further, Ghosh discloses the following limitations:
wherein the research need is in the field of at least one of a science, technology, engineering, and mathematics (see para [0048], showing science)
wherein the result output of the teaching methods comprises at least one of a research report, research data, a scientific article, a science competition presentation, and a conference presentation (see para [0078], research paper and see para [0048], science project)

Claims 13-20  are rejected under 35 U.S.C. 103 as being unpatentable over Glosh et al. (US 2014/0131988 A1) (hereinafter Ghosh) in view of Pollak et al. (US 2006/0106657 A1) 

Claim 13:
Ghosh, as shown, discloses the following limitations of claim 13:
A teaching method comprising the steps of: obtaining a plurality of teaching method variables comprising: an advisor number, a number of students, a number of tasks, and a number of a plurality of different task types ( see para [0128]-[0136], 
wherein the advisor number determines the number of advisors for each of the number of tasks, the number of students determines the number of students for each of the number of tasks, and the number of the plurality of different task types determines the details of each of the number of tasks (see para [0128]-[0136], [0141]-[0148], showing students, chair people, and various task types for a project as variables);
obtaining data and information relating to the task of the teaching method (  ); and 
providing a result output from the teaching method, the result output being at least one of a research data, solution to a problem, conference presentation, research paper, science competition presentation, and computer programming (see para [0048], showing science project and see para [0078], showing research paper)
Ghosh, however, does not explicitly disclose obtaining data and information relating to the task of the teaching method.  In analogous art, Pollack discloses the following limitations:
obtaining data and information relating to the task of the teaching method (see para [0048]-[0050], showing establishing curriculum  and determining syllabus data based on various variables and project data)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for estimating costs and characteristics of enterprise training facilities as taught by Pollak in the project planning method of Ghosh, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

Claim 14:
Ghosh does not specifically disclose receiving a feedback input.  In analogous art, Pollack discloses the following limitations:
a feedback input based on the received plurality of teaching method variables  (see para [0090], "an entire specific curriculum with a plethora of course, lesson and student data can be populated all within the generic discrete event simulation model turning it into a runtime specific model. Results can be optimized using optimizer 166. In addition, the database 156 can be updated with feedback from the simulation(s).")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for estimating costs and characteristics of enterprise training facilities as taught by Pollak in the project planning method of Ghosh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 15-16	
	Further, Ghosh discloses the following limitations:
wherein the number of a plurality of different task types comprises at least one of a research design task, a project development task, a lab research task, a leadership training task, a follow-up support task, and a career development task (see para [0128]-[0136], showing project development tasks and see para [0090]-[0101], showing follow-up tasks and see para [0128]-[0136], showing project development tasks and see para [0141]-[0148], showing chair people for tasks and see para [0048]-[0060], showing science research projects)
wherein the number of a plurality of different task types comprises each of a research design task, a project development task, a lab research task, a leadership training task, a follow-up support task, and a career development task (see para [0128]-[0136], showing project development tasks and see para [0090]-[0101], showing follow-up tasks and see para [0128]-[0136], showing project development tasks and see para [0141]-[0148], showing chair people for tasks and see para [0048]-[0060], showing science research projects)

Claims 17-19:
	Further, Ghosh discloses the following limitations:
wherein the number of students is one (see para [0048], showing “a student” for the project)
wherein the number of students is less than ten (see para [0128]-[0136], showing the projects may involve more than one person where it would be obvious to one 
wherein the number of advisors is two (see para [0141]-[0148], showing selecting chair people which shows more than one would have been obvious to one of ordinary skill in the art)
Examiner further notes the specific amount of students or advisors is considered non-functional descriptive language.  Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)).

	Claim 20:
	Further, Ghosh discloses the following limitations:
wherein data  and information relating to the task of the teaching method is in the field of at least one of a research report, research data, a scientific article, a science competition presentation, and a conference presentation (see para [0078], research paper and see para [0048], science project)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624